Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is responsive to the amendment filed 01/07/2022. Claims 1-11, 21 and 23 are currently pending. Claims 12-20 and 22 are canceled per applicant’s request.
Priority
Current application, US Application No. 16/391,481, filed 04/23/2019 claims priority from Provisional Application 62754340, filed 11/01/2018.

Response to Amendment/Arguments
Applicant's amendment is sufficient to overcome previous objections to the abstract, specification, claims and rejections under 35 USC 112(b).
Applicant’s further amendment through interview conducted on 02/08/2022 is sufficient to overcome rejections under 35 USC 103.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Robert C. Kain on 02/08/2022.

	The application has been amended as follows: 
Claim 1. (currently amended) A percussive ventilation breathing head adapted to be supplied with a flow of pulsatile gas comprising:
	a breathing head body adapted to be supplied with the pulsatile gas flow at a proximal end of the breathing head, wherein said proximal end is close to a source of pulsatile gas flow supply, and said breathing head body defining an interior passageway in said breathing head body;
	a reciprocating injector shuttle movably mounted in said interior passageway, said shuttle adapted to move distally due to said pulsatile gas, said shuttle biased in a proximal direction within said interior passageway and adapted to move proximally due to said bias, said shuttle defining an internal flow passage from a proximal shuttle input port to a distal shuttle output port; 
	a unitary entrainment valve on said breathing head body having an entrainment valve body defining an entrainment valve chamber, said entrainment valve chamber in a top portion of said breathing head body and in fluid communication with said proximal shuttle input port, a valve flapper on said entrainment body biased closed and separating an ambient environment from said entrainment valve chamber; and 
	an over-pressure valve on said entrainment valve body adapted to release aerosol to said ambient at a predetermined pressure.
Claim 7. (currently amended) A percussive ventilation breathing head adapted to be supplied with a flow of pulsatile gas and, independently, a flow of nebulized aerosol fluid comprising:
	a breathing head body adapted to be supplied with the pulsatile gas flow at a proximal end of the breathing head, wherein said proximal end is close to a source of pulsatile gas flow supply, and said breathing head body defining an interior passageway in said breathing head body;
	a depending plenum from said breathing head body adapted to receive said nebulized gas flow;
	a reciprocating injector shuttle movably mounted in said interior passageway, said shuttle adapted to move distally due to said pulsatile gas, said shuttle biased in a proximal direction within said interior passageway and adapted to move proximally due to said bias, said shuttle defining an internal flow passage from a proximal shuttle input port to a distal shuttle output port, said shuttle input port in fluid communication with said depending plenum; 
	an entrainment valve carried by or upon said breathing head body with an entrainment valve body defining an entrainment valve chamber, said entrainment valve chamber in a top portion of said breathing head body, separate from the depending plenum, and in fluid communication with said proximal shuttle input port, the entrainment valve body carrying a valve flapper biased closed and separating an ambient flow into said entrainment valve chamber and carrying an over-pressure valve adapted to release aerosol to the ambient at a predetermined pressure.

Claim 10. (currently amended) A percussive ventilation breathing head adapted to be supplied with a flow of pulsatile gas and, independently, a flow of nebulized aerosol fluid comprising:
	a breathing head body adapted to be supplied with the pulsatile gas flow at a proximal end of the breathing head, wherein said proximal end is close to a source of pulsatile gas flow supply, and said breathing head body defining an interior passageway in said breathing head body;
	a depending plenum from said breathing head body adapted to receive said nebulized gas flow;
	a reciprocating injector shuttle movably mounted in said interior passageway, said shuttle adapted to move distally due to said pulsatile gas, said shuttle biased in a proximal direction within said interior passageway and adapted to move proximally due to said bias, said shuttle defining an internal flow passage from a proximal shuttle input port to a distal shuttle output port, said shuttle input port in fluid communication with said depending plenum; and 
	an entrainment valve carried by or upon said breathing head body having an entrainment valve body having one or more apertures covered with a hydrophobic filter between an ambient to an entrainment valve chamber in a top portion of said breathing head body and said entrainment valve chamber in fluid communication with said proximal shuttle input port, said hydrophobic filter permitting substantially one-way ambient air flow to said entrainment valve chamber.

Claims 12-20. Canceled
Claim 21. (currently amended) A percussive ventilation breathing head adapted to be supplied with a flow of pulsatile gas and, independently, a flow of nebulized aerosol fluid comprising:
	a breathing head body adapted to be supplied with the pulsatile gas flow at a proximal end of the breathing head, wherein said proximal end is close to a source of pulsatile gas flow supply, and said breathing head body defining an elongated interior passageway in said breathing head body;
	a depending plenum carried by said breathing head body adapted to receive said nebulized gas flow;
	an exhalation port;
	a reciprocating injector shuttle movably mounted in said interior passageway, said shuttle adapted to move back and forth, distally and proximally, respectively due to said pulsatile gas and a bias acting on said shuttle, said shuttle having an internal flow passage from a proximal shuttle input port to a distal shuttle output port, said shuttle input port in fluid communication with said depending plenum, said shuttle input port being in fluid communication with said depending plenum such that nebulized aerosol gas from the depending plenum passes into the proximal shuttle input port, through the internal flow passage and through the distal end and the exhalation port of the elongated breathing head body under control of said shuttle; and 
	an entrainment valve on said breathing head body having a one-way gas flow system from ambient to an entrainment valve chamber in a top portion of said breathing head body, separate from the depending plenum, and in fluid communication with said proximal shuttle input port, wherein either

	said one-way gas flow system includes a hydrophobic filter mounted in said entrainment valve body separating the ambient from said entrainment valve chamber and permitting substantially one-way ambient air flow to said entrainment valve chamber, such that said entrainment valve permits ambient air flow during an inhalation phase.

Allowable Subject Matter
	Claims 1-11, 21 and 23 are allowed.
	The following is an examiner’s statement of reasons for allowance: As per claim 1, the closest prior art of record, Bird (US6595203B1), hereinafter ‘Bird’ and Shehabi (Y. Shehabi and et al, “Tests of Six Continuous Flow CPAP Devices”, Anaesthesia and Intensive Care, Vol. 19, No. 2, May, 1991), hereinafter ‘Shehabi’, either singularly or in combination, fail to anticipate or render obvious limitation “a unitary entrainment valve on said breathing head body having an entrainment valve body defining an entrainment valve chamber, said entrainment valve chamber in a top portion of said breathing head body and in fluid communication with said proximal shuttle input port, a valve flapper on said entrainment body biased closed and separating an ambient environment from said entrainment valve chamber” in combination with other limitations.

Bird discloses
	A percussive ventilation breathing head adapted to be supplied with a flow of pulsatile gas comprising: (breathing head assembly 14 coupled to an … percussive ventilation ‘IPV’ device 16 [col 2 line 55-57, Fig. 1-5])
	 a breathing head body (breathing head assembly 14 [col 2 line 55, col 8 line 42]) adapted to be supplied with the pulsatile gas flow at a proximal end thereof (an inlet fitting 53 [col 3 line 27]), said breathing head body defining an interior passageway therein; ([Figs. 2, 4-5], showing interior passageway)
	a reciprocating injector shuttle movably mounted in said breathing head passageway, (An injector body 36 is slidably mounted in the flow passage 29 and has proximal and distal extremities 37 and 38 [col 3 line 4-6])
 said shuttle adapted to move distally due to said pulsatile gas, (pulses of gas are supplied from the terminal 17 of the IPV device 16 through the tubing 61 to the fitting 53 to overwhelm the venturi orifice 52 and thereby inflate the space between the diaphragm 51 to overcome the retractive force of the memory in the diaphragm 51 and to thereby cause movement of the injector body 36 in a distal direction [col 7 line 31-40], [Fig, 4 and 5], showing open and closed positions)
	said shuttle biased in a proximal direction within said interior passageway and adapted to move proximally due to said bias, (Means is provided for engaging the injector body 36 and for yieldably retaining the injector body in an open position with respect to the valve seat 32 and takes the form of a diaphragm 51 having a retracting memory [col 3 line 20-23])

	a unitary entrainment valve on said breathing head body having an entrainment valve body defining an entrainment valve chamber in fluid communication with said proximal shuttle input port, a valve flapper biased closed and separating an ambient environment from said entrainment valve chamber; (an ambient entrainment gate in the form of a flapper valve 87 [col 4  line 11-12, 19-20, 23], valve 87 can only move from a sealing … to the opening 86 to permit ambient air to pass into the opening 86 [col 4 line 27-31])

Although Bird discloses entrainment valve chamber combined with aerosol flow chamber, Bird is silent regarding the above allowed limitation, i.e. including an entrainment valve chamber located at the top portion of the breathing head, the entrainment valve chamber being separate from the aerosol flow chamber at the bottom of the breathing head.

Shehabi discloses the use of a pressure relief valve together with an entrainment valve to regulate the pressure of entrainment space (An air entrainment valve is included and a pressure relief valve is easily added to the basic system [pg. 241 left col line 3-1 from the bottom, Fig. 2 items 5 and 6], Additional valves for pressure relief can easily be fitted to the … systems [pg. 242 right col line 17-15]), but is silent regarding the above allowed limitation.

As per claim 7, the closest prior art of record, Bird and Shehabi, either singularly or in combination, fail to anticipate or render obvious limitation “an entrainment valve carried by or upon said breathing head body with an entrainment valve body defining an entrainment valve chamber, said entrainment valve chamber in a top portion of said breathing head body, separate from the depending plenum, and in fluid communication with said proximal shuttle input port, the entrainment valve body carrying a valve flapper biased closed and separating an ambient flow into said entrainment valve chamber and carrying an over-pressure valve adapted to release aerosol to the ambient at a predetermined pressure” in combination with other limitations as explained in claim 1 above.

As per claim 10, the closest prior art of record, Bird and Shehabi, either singularly or in combination, fail to anticipate or render obvious limitation “an entrainment valve carried by or upon said breathing head body having an entrainment valve body having one or more apertures covered with a hydrophobic filter between an ambient to an entrainment valve chamber in a top portion of said breathing head body and said entrainment valve chamber in fluid communication with said proximal shuttle input port, said hydrophobic filter permitting substantially one-way ambient air flow to said entrainment valve chamber” in combination with other limitations as explained in claim 1 above.

As per claim 21, the closest prior art of record, Bird and Shehabi, either singularly or in combination, fail to anticipate or render obvious limitation “an entrainment valve on said breathing head body having a one-way gas flow system from ambient to an entrainment 

As per claims 2-6, 8-9, 11 and 23, claims are also allowed because base claims 1, 7, 10 and 21 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS KAY/Primary Examiner, Art Unit 2865